Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/27/2019.
Claims 1-20 are examined in this office action.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an apparatus for forming a surfboard wax package, classified in at least B29C39/00.
II. Claims 8-13, drawn to a package, classified in at least B65D2565/00 and B65D2565/00.
III. Claims 14-20, drawn to a method of forming a package, classified in at least B65D65/466.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and .
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case process as claimed can be used to make another and materially different product, for example a package for soap bar or wax tablet for cars.
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product as claimed can be made by another and materially different apparatus that does not require a rod.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	the inventions have acquired a separate status in the art in view of their different classification

•	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Edwin Tarver on 02/08/2022 a provisional election was made without traverse to prosecute the invention of claims Group 1, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites in part “a quantity of 100% neutral inert paraffin in the heated paraffin tank sufficient to cover the ingot of surfboard wax when the paraffin” is just a content within the paraffin tank.
Regarding claim 1, the claim recites in part “a rod for hanging the handle portion” in line 13 which renders the claim indefinite because it is unclear if this rod is different from the rod introduced earlier in line 9 of claim 1. For examination purposes, as best understood, the Office has interpreted this limitation to read “the rod” for purposes of proper antecedent basis and consistency.
Regarding claim 5, the claim recites “wherein a label is applied to the paraffin-encased ingot of surfboard wax prior to the paraffin-encased ingot of surfboard wax being re-submerged in the paraffin tank” which renders the claim indefinite because it is unclear what structure of the apparatus is responsible for applying the label. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WARMERDAM (US 20190239451 A1) in view of Holliday (US 20060144246 A1).
Regarding claim 1, WARMERDAM disclose an apparatus for forming a package (layer 10) around an item (1 and/or 2), the apparatus comprising: a heated paraffin tank (4) configured for holding the item (1), the heated paraffin tank (4) having temperature controls (8) and capable of heating paraffin until molten [0049] and [0051]; a quantity of 100% neutral inert paraffin in the heated paraffin tank sufficient to cover the ingot of surfboard wax when submerged therein (Fig. 2 and [0061] Note: Intended use limitation) 
However, WARMERDAM does not disclose a holder for holding the ingot of surfboard wax, the holder comprising a handle portion, an extension portion and a mount; the handle portion configured for hanging the holder on a rod; the mount 
Holliday teaches an apparatus having a holder (Fig. 10, the basket) for holding an item, the holder (51) comprising a handle portion (fig. 10), an extension portion (curved part of the handle that slopes downward) and a mount (51); the handle portion configured for hanging the holder on a rod (39); the mount (51) configured to securely hold the item; the extension portion configured such that the handle portion remains outside the heated paraffin tank when the ingot is submerged in the tank (52); and a rod (39) for hanging the handle portion (Fig. 10), thereby allowing a paraffin-encased ingot of surfboard wax to cool and dry prior to re-submerging the paraffin-encased ingot of surfboard wax. NOTE: the recitation in the preamble of Claim 1, “for forming a surfboard wax package around an ingot of surfboard wax", “for holding the ingot wax of surfboard wax”, and “a quantity of 100% neutral inert paraffin”, is considered to be an intended use limitation. The Applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, WARMERDAM discloses an apparatus for forming a package that comprises all of the structural elements of the apparatus of the present application and is capable of forming a surfboard wax package around an ingot of surfboard wax.
WARMERDAM by incorporating a holder system as taught by Holliday. Doing so provide will provides a mount to dip the item into the heated tank which reduces risk of injury to an operator operating the heated tank.
WARMERDAM in view of Holliday further teaches:
Regarding claim 2, wherein the mount (51 of Holliday) is configured for insertion into the ingot of surfboard wax (Intended use limitation).
Regarding claim 4, wherein the handle portion is U-shaped (Fig. 10 of Holliday).
Regarding claim 6, wherein the paraffin is configured to enter a liquid state at substantially 100 degrees Celsius ([0049] of Warmerdam teaches the melting temperature can be above 50 degrees, therefore it would have been merely an obvious choice of design to have the wax be at substantially 100 degrees Celsius because it is known in the relevant art for such wax to have melting temperature of 100 degrees celsius).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WARMERDAM (US 20190239451 A1) in view of Holliday (US 20060144246 A1), and in further view of Tsakiris (US 20100084457 A1).
Regarding claim 3, WARMERDAM in view of Holliday teaches essentially the claimed apparatus according to claim 1 except for the ingot having a cylinder shape with a channel, although this is an intended use limitation, Tsakiris teaches it is old and well known to have an ingot of surfboard wax (10) having a channel (24).
WARMERDAM as modified above by incorporating an ingot of surfboard wax to be packaged as taught by Tsakiris. Having the ingot in a cylindrical shape is merely an obvious choice of design because it is known in the relevant art to use such configuration because of ease of handling.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WARMERDAM (US 20190239451 A1) in view of Holliday (US 20060144246 A1), and in further view of CASIMIR (US 3034174 A).
Regarding claim 7, WARMERDAM in view of Holliday teaches essentially the claimed apparatus according to claim 1 except wherein the paraffin is colored a predetermined color in order to visually contrast with the ingot of surfboard wax.
CASIMIR teaches that it is old and well known to provide a colored wax bath (Col 1 lines 56-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of WARMERDAM as modified above by incorporating a colored wax bath as taught by CASIMIR in order to visually distinguish the layered coating from the product itself and also for aesthetic purposes.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731